Citation Nr: 0409864	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a service-
connected left varicocelectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Columbia, South Carolina, 
Regional Office (RO) that denied a compensable rating for 
residuals of a service-connected left varicocelectomy.

This case was remanded to RO for readjudication in July 2003.  
This followed development that was undertaken pursuant to 
authority granted to the Board at the time.  That readjudication 
has been accomplished, and the case has been returned to the Board 
for appellate review.

The Board notes, in review of the file, that there is a Notice of 
Disagreement dated September 2001 in regard to two unrelated 
claims (service connection for post traumatic stress disorder and 
service connection for rash) as well as a Statement of the Case in 
regard to these two claims.  However, there is no VA Form 9 or 
other substantive appeal as to those issues in the record before 
the Board, so those issues are not before the Board.


FINDINGS OF FACT

1.  Appellant had left hydrocelectomy surgery in service.  He had 
a left varicocelectomy at the VA medical center in 1974, five 
years after his discharge from service.

2.  Documented residual symptoms of appellant's left 
varicocelectomy consist of chronic mild to moderate intermittent 
pain that occasionally interferes with ambulation.

3.  Residuals of surgery more nearly approximate the regular 
presence of pain, commensurate with tender and painful scarring.

4.  Appellant's symptoms of urinary urgency and frequency have not 
been shown to be residual to his left varicocelectomy.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for a 10 percent rating, but no more, for residuals of 
left varicocelectomy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.115b, Diagnostic 
Code 7525, 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2000)) became law.  VA 
has also redefined the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  This law redefined the obligations of VA and imposed an 
enhanced duty on VA to assist a claimant in developing his claim.  
The VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
Appellant's claim for increased (compensable) rating was submitted 
after enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions of the 
VCAA and also to notify the claimant of the evidence necessary to 
develop his claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative if any, of 
which portion of the evidence, if any, VA will obtain, and which 
portion, if any, the claimant must obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Also, the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request or 
tell that claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim."  This new fourth element of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case for increased (compensable) rating, a 
substantially complete application was received in November 2000; 
the previous (noncompensable) rating was continued by rating 
decision in February 2001.  After appellant submitted his Notice 
of Disagreement, RO sent appellant a duty-to-assist letter in June 
2001 advising appellant of the provisions of the VCAA, and the 
Board sent appellant a duty-to-assist letter in January 2003.  
Neither of these letters satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the evidence 
without prejudice to the appellant.  As such, there is no 
indication that there is any prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the claimant.  
As such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the duty-to-assist letters that were sent to appellant 
did not contain the fourth element, the Board finds that appellant 
was otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The original rating decision of February 
2001, the Statement of the Case (SOC) in June 2001, and the 
Supplementary Statements of the Case (SSOC) in October 2001and 
August 2003 all listed the evidence on file that had been 
considered in formulation of the decision.  Finally, the Board 
notes that appellant had a hearing before the AOJ in October 2001, 
during which the Hearing Officer advised appellant of the 
additional development that would be taken by VA, and during which 
appellant had the opportunity to articulate any arguments and 
produce any evidence in completion of the record.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

The Board notes that appellant's service representative has 
expressed the opinion that the case should be remanded back to RO 
for alleged failure to comply with the duty-to-notify provisions 
of Quartuccio.  The Board declines to do so.  This is a claim for 
increased (compensable) rating; unlike claims for service 
connection, which tend to rely heavily on documents produced by a 
claimant, claims for increased rating revolve around the sole 
issue of the current severity of the claimant's disability and 
thus do not rely heavily on documents in a claimant's possession.  
RO afforded appellant a medical examination to address the 
specific question of current disability, and appellant had the 
opportunity to testify in regard to the issue; the evidence is 
therefore sufficiently complete for the Board to adjudicate the 
claim.  The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims.  Livesay v. Principi, 16 
Vet. App. 370, 373-374 (2002).  Especially in this case, in view 
of the assignment of a compensable rating, further development or 
notice would serve no obvious purpose.

The VCAA also places a heightened requirement on VA to assist a 
claimant in developing his claim.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim, unless no reasonable 
possibility exists that further evidence would aid in 
substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  The VCAA specifically states that VA will afford 
a claimant a medical examination or opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
RO obtained appellant's service medical records and VAMC treatment 
records.  RO also afforded appellant a hearing before the Decision 
Review Officer in which to personally present any evidence or 
arguments relevant to the issue of current severity of symptoms, 
and afforded appellant with a VA medical examination specifically 
regarding this question.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has been 
obtained and properly developed, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  The Board will accordingly adjudicate the issue, 
since doing so poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Service medical records show that appellant underwent a left 
hydrocelectomy in November 1967 while in military service.  VA 
medical records show that appellant underwent a left 
vericocelectomy in November 1974.  Appellant submitted a claim for 
service connection for "pain in scrotum" in November 1974.  
Service connection for varicocelectomy was granted by rating 
decision in January 1975; the disability was rated as 
noncompensable (zero percent disabling).

Appellant submitted a request for increased (compensable) rating 
in February 1988, which was denied by rating decision in April 
1988.  Appellant submitted a second request for compensable rating 
in April 1988, which was denied by rating decision in July 1988.  
Appellant submitted a third request for compensable rating in July 
1989, which was denied by rating decision in August 1989.  
Appellant submitted the instant request for compensable rating in 
November 2000.

Appellant testified before the Decision Review Officer in October 
2001.  Appellant testified that he has had constant pain in the 
groin for 37 years that fluctuates in intensity (T-2).  When bad, 
the pain causes appellant to have to sit or lie down (T-2).  
Appellant sometimes takes pain medication for the condition (T-2).  
The pain is present at least once per week (T-3).  Appellant also 
has lower back pain that was initially believed to be kidney-
related (T-3).  Appellant has urinary incontinence that sometimes 
causes him to void in the car (T-3).  Appellant typically voids 
three or four times per day, and sometimes more often; when the 
need to void occurs, appellant is sometimes unable to retain his 
urine until he reaches the bathroom (T-4).  Appellant sometimes 
arises during the night to void, sometimes twice per night (T-4).  
When arising at night to void, he is sometimes unable to make it 
to the bathroom in time (T-4).  Appellant does not wear absorbent 
pads (T-5).  Appellant wears an athletic supporter due to his 
condition (T-6).  Appellant has not been informed by physicians 
that his urinary incontinence is due to his service-connected 
disability (T-7).  One physician informed appellant that he might 
have a problem with pain around the scar tissue (T-7).  
Appellant's condition has worsened in the past five or six years 
(T-8).

The VA Medical Center (VAMC) operative report of November 1974 
records that appellant complained of pain in the left scrotum 
beginning with his in-service surgery in 1967.  

A VA urology consultation note from June 1981 shows that appellant 
complained of urinary frequency and urgency.  The examiner's 
impression was pyuria.

Appellant was hospitalized at the VAMC in May 1987 for an 
unrelated condition.  At the time of admission appellant 
complained of a dull steady testicular pain, left middle groin 
pain, and increased urgency for urination, all of which were 
different from his previous history of prostate infections.  
Appellant's genitourinary complaint was treated as prostatitis.

Appellant was hospitalized at the VAMC in January 1988 for an 
unrelated condition; at the time of admission the attending 
physician noted a history of recurrent prostatitis.  Appellant was 
an inpatient for three weeks; there is no indication in the 
discharge summary of any genitourinary complaints or symptoms 
during that time.

Appellant was hospitalized for one week at the VAMC in December 
1988 for an unrelated condition.  There is no indication in the 
discharge summary of any genitourinary complaints or symptoms 
during that hospitalization.

A VA outpatient treatment note from May 1989 shows that appellant 
complained of progressively worsening incontinence and pain the 
groin since his in-service surgery in 1969; the examiner noted a 
possibility of prostatitis.

An undated VA outpatient treatment note from the period June 
through August 1989 notes appellant's concern over intermittent 
urinary incontinence.

Appellant underwent a VA medical examination in conjunction with 
an unrelated claim in November 1994.  The examiner noted a history 
of testicular cysts in the 1960s and prostatitis.  Appellant 
reported current symptoms of groin pain every day.  

A VA outpatient note from June 2000 records appellant's complaint 
of groin pain.  The examiner noted that the symptoms have some of 
the characteristics of prostate disease, versus epididymitis, 
versus urolithiasis.  Appellant reported a longstanding problem 
with urinary urgency.  The examiner's assessment states, 
"apparently not prostatitis, and I am at a loss at any rate."  The 
examiner listed two alternative hypotheses for the groin pain: (1) 
a somatic equivalent of unresolved emotions relative to the 
injury, or (2) more likely, damaged nerves, or scars around 
nerves, in the region of the injury.

Appellant underwent a VA medical examination in December 2000 
specifically in regard to his request for increased rating.  The 
examiner noted appellant's reported symptoms of constant 
discomfort and pain in the scrotum, penis, and pelvic area.  
Appellant reported severe urinary frequency and urgency, but 
without incontinence or the wearing of absorbent pads.  Physical 
examination revealed a small left varicocele that was not tender 
to palpation.  The examiner's impression was that appellant 
received partial relief from the varicocele by wearing scrotal 
support.  The examiner's impression was also that appellant has an 
unable bladder, with frequency and urgency.

VA outpatient notes of February 2001 records that appellant 
expressed concern about his groin pain and his belief that he had 
contracted a "tumor."  The examiner recorded that the "tumor" is a 
cystic lesion in the scrotum, unchanged since previous 
examinations.  An outpatient note from the same month records 
appellant's complaint of a constant and throbbing pain in the left 
testicle, of 32 years duration.

In accordance with then-current procedures, the Board undertook 
additional case development in October 2002 by referring the case 
for medical examination.  In response, appellant underwent a VA 
medical examination in January 2003 specifically to determine the 
current level of his disability.  The examiner was directed to 
determine the disabilities resulting from appellant's service-
connected residuals of left varicocelectomy, to include any scars, 
and note which of appellant's genitourinary symptoms, if any, are 
manifestations of the varicocelectomy.  The examiner noted 
appellant's account of persistent chronic intermittent left 
testicular pain that occasionally makes it difficult for appellant 
to ambulate; appellant has worn scrotal supports intermittently 
for the past 32 years but has otherwise received no therapy.  
Appellant informed the examiner that symptoms have remained 
stable, and have not worsened, since the varicocelectomy in the 
1980s.  

Appellant also reported a history of frequency, urgency, and 
occasional urge incontinence.  On physical examination the 
examiner could not find the previous scrotal scar; there was a 
superficial sebaceous cyst on the left scrotum, and palpation 
revealed no significant varicocele or masses.  The examiner's 
assessment was that appellant's urinary urgency and frequency are 
likely multifactorial, secondary to benign prostatic hypertrophy 
and hypercontractile small capacity bladder.  The examiner also 
assessed that the chronic left orchialgia is more likely than not 
related to the initial surgery in the mid-1960s for excision of a 
cyst, which causes appellant some chronic mild to moderate 
intermittent pain and occasionally interferes with ambulation.  
The examiner's final assessment was that the left varicocelectomy 
did not worsen appellant's symptoms in any way.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in the 
Rating Schedule located in 38 C.F.R. Part 4 (2003).  Schedular 
rating itself is recognition that the claimant's industrial 
capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The VA schedule of ratings applies unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential to 
trace the entire history of the veteran so that a rating may 
accurately reflect the elements of a disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an increase in 
the disability rating is at issue, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board has accordingly reviewed all 
medical evidence pertaining to appellant's disability, but places 
the greatest probative value on the most recent evidence.

When a reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102, 4.3 (2003).  However, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  In reviewing the claim for a higher rating, VA must 
consider which diagnostic code or codes are most appropriate for 
application in the veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Where a particular disability for which the veteran has 
been service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate to 
the symptoms or more advantageous to the claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).   

If a veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Estaban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the evaluation 
of the same manifestation under different diagnostic codes is to 
be avoided.  38 C.F.R. § 4.14 (2003).  The rating schedule may not 
be employed as a vehicle for compensating a claimant twice or more 
for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Estaban v. 
Brown, 6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Appellant has a number of genitourinary pathologies, only one of 
which (varicocelectomy) is service-connected.  The Board's job 
herein is to rate the residuals of that surgery.  Appellant has 
testified that he has current problems with urinary incontinence 
and pain in the groin, which he attributes to his service-
connected varicocelectomy.  As a layperson, appellant is competent 
to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, 
appellant is not considered capable of opining, however sincerely, 
in regard to causation of a disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub. nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  It is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as to 
diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  The Board accordingly looks to the entire file for 
competent medical evidence of the symptoms that can be shown to be 
residual to the service-connected disability.

The most probative evidence in regard to which symptoms are 
related to appellant's service-connected disability is provided in 
the VA medical examination of January 2003, first because it 
specifically addresses that issue, and second because it is the 
most recent examination of record and therefore the most probative 
in regard to appellant's current degree of disability.  The VA 
medical examiner in January 2003 found that the pain in 
appellant's groin  ("orchialgia") is "more likely than not" due to 
the in-service hydrocelectomy, and that the varicocelectomy has 
not worsened appellant's condition in any way.  The Board accepts 
that the in-service  hydrocelectomy is, in essence, the same 
condition as the post-service  varicocelectomy, since otherwise 
there would have been no justification for granting service 
connection for the varicocelectomy.  The Board accordingly finds 
that pain, the wearing of scrotal support, and an occasional 
inability to ambulate are symptoms consequent to appellant's 
service-connected disability.

The medical examiner also found that appellant's urinary 
incontinence is not due to his service-connected disability, but 
rather to a prostate condition and a small bladder, neither of 
which are service connected.  This opinion is uncontroverted, 
since appellant testified that no medical provider has ever linked 
the urinary incontinence to the in-service hydrocelectomy or the 
service-connected varicocelectomy.  The Board accordingly finds 
that urinary incontinence is not a symptom consequent to 
appellant's service-connected disability.

Appellant's service representative has urged that this disability 
be rated under Diagnostic Code 7512 ("voiding disorder").  The 
Board declines to do so, since appellant's voiding disorder has 
been medically shown to not be a symptom of appellant's service-
connected disability.

RO previously rated the disability under Diagnostic Code 7524 
("removal of testes") under which there is no compensable rating 
other than 30 percent for loss of both testes.  Another 
appropriate diagnostic code for orchialgia would be Diagnosis Code 
7525 ("chronic epidymo-orchitis"), since epidymo-orchitis is the 
schedular condition that most closely approximates appellant's 
symptoms.  This disability is rated under the criteria for a 
urinary tract infection.  38 C.F.R. § 4.115b, Diagnosis Code 7525 
(2003).

The schedular criteria for urinary tract infections are as 
follows: long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management results in a 
rating of 10 percent disabling; recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or requiring continuous intensive management 
results in a rating of 30 percent disabling.  If there is poor 
renal function, the disability is rated under the criteria for 
"renal dysfunction" rather than "urinary tract infection."  38 
C.F.R. § 4.115a (2003).

Application of these schedular criteria to appellant's symptoms 
results in continuation of a noncompensable rating.  Review of 
appellant's prescription medications does not show that he is on 
long-term drug therapy for groin pain.  Appellant has not been 
hospitalized on a recurrent basis for this condition, and this 
condition does not require intermittent intensive management.  
There is no evidence that appellant suffers from a renal condition 
consequent to his service-connected disability, so there is no 
basis on which to rate his condition as a "renal dysfunction."

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  Pain is, in fact, 
appellant's primary symptom.  The rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Appellant has testified that his groin pain makes it 
occasionally impossible for him to ambulate, but an occasional 
inability to ambulate does not rise to the level of an 
"incapacitating episode" as the term is used anywhere in the 
rating schedule.

Appellant testified that a physician told him that pain in or 
around the scar might be contributing to his disability.  A 
superficial scar is rated as 10 percent disabling if painful on 
examination.  38 C.F.R. § 4118, Diagnosis Code 7804 (2003).  Under 
prior criteria a 10 percent rating was for a scar that was tender 
and painful on objective demonstration.  Diagnostic Code 7804 
(2002).  However, the VA medical examiner in December 2000 did not 
mention a scar at all, and the VA medical examiner in January 2003 
looked for a scrotal scar but could not find it.  Nevertheless, 
longitudinal review of the objective evidence, including 
specifically, the evidence associated with the current appeal, 
reveals regular complaints of pain in the area, sometimes causing 
difficulty ambulating.  As noted, the recent evidence associates 
the pain with the service connected surgery residuals.  As such, 
the Board concludes that this more nearly approximates or is more 
commensurate with tender or tender and painful scarring.  Thus, 
with resolution of reasonable doubt in the appellant's favor, a 10 
percent rating, but no more, is warranted.  38 C.F.R. §§ 3.102, 
4.7, Code 7804.  A higher rating would be predicated on urinary 
dysfunction or voiding problems discussed above.
   
In exceptional cases, where the evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular evaluation 
may be assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  38 
C.F.R. § 3.321(b) (2003); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, the record does not show that appellant has 
required frequent periods of hospitalization due to his service-
connected injury, and appellant has not shown that the pain in his 
groin has caused marked interference with his employment.  The 
Board therefore finds that extraschedular rating is not 
appropriate in this case.

Thus, based on the forgoing a 10 percent rating, but no more, is 
warranted for the service connected disability.


ORDER

A 10 percent rating, but no more, for residuals of a service-
connected left varicocelectomy is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



